Citation Nr: 1328553	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-25 139A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating higher than 10 percent 
for epididymalgia, testalgia, and prostatitis, claimed as 
genital pain due to a hydrocele, varicocele, and 
epididymitis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1993 to 
January 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for GERD and for epididymalgia, 
testalgia, and prostatitis and assigned initial 0 percent 
(i.e., noncompensable) ratings for both disabilities 
retroactively effective from January 13, 2006, the first day 
following the conclusion of the Veteran's military service 
when he had returned to life as a civilian.  He appealed for 
higher initial ratings for these disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a 
Veteran timely appeals an initial rating, VA adjudicators 
must consider whether to "stage" the rating, meaning assign 
different ratings at different times since the effective 
date of the award if there have been occasions when the 
disability has been more severe than at others.  This will 
compensate him for this variance).

In August 2006, the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) of the Board, but he has since, in 
October 2011, withdrawn that request.  
See 38 C.F.R. § 20.704(e) (2012).  Meanwhile, in the 
interim, in November 2009, he had a hearing at the RO before 
a local Decision Review Officer (DRO).

Since filing his formal appeal to the Board, so during the 
pendency of these claims, the Veteran's initial disability 
ratings were increased.  In a May 2010 decision, the RO 
assigned a higher 10 percent initial rating for his GERD, 
retroactively effective from January 13, 2006, so as of the 
same date as the prior rating.

In December 2012 the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration, including the provision of VA 
examinations for medical opinions reassessing the severity 
of these service-connected disabilities.  And in a June 2013 
decision since issued, on remand, the AMC assigned a higher 
10 percent initial rating for the Veteran's epididymalgia, 
testalgia, and prostatitis, also retroactively effective 
from January 13, 2006, so also as of the same date as the 
prior rating.  He has continued to appeal for even higher 
initial ratings for both disabilities.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (when a Veteran is not granted 
the maximum possible rating, the pending appeal is not 
abrogated unless he expressly indicates he is content with 
the new rating).

The Board's December 2012 remand referred additional claims 
that had been raised by the Veteran and/or his 
representative during the pendency of this appeal, 
concerning:  (1) entitlement to service connection for 
hypertension; (2) whether there is new and material evidence 
to reopen a claim of entitlement to service connection for a 
left upper extremity disorder, including thrombosis; (3) 
whether there is new and material evidence to reopen a claim 
of entitlement to service connection for irritable bowel 
syndrome (IBS) and/or colitis; and (4) entitlement to a 
higher rating for degenerative disc disease (DDD) of the 
lumbar spine.  These other claims had not been initially 
adjudicated by the RO as the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board did not have jurisdiction over 
them so referred them to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
generally does not have jurisdiction over an issue not yet 
adjudicated by the RO).

The Veteran's representative more recently has re-raised the 
still additional issue of entitlement to a TDIU.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the U. S. Court of 
Appeals for Veterans Claims (Court/CAVC) held that VA must 
address the issue of entitlement to a TDIU in an increased-
rating claim when the issue of unemployability either is 
raised expressly or by the record.  A claim for a TDIU is, 
in essence, a claim for an increased rating.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 
13 Vet. App. 449 (2000) (indicating that a TDIU claim is 
also a claim for increased compensation and, therefore, the 
effective date rules for increased compensation claims apply 
to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) (a TDIU claim is informally raised when a 
Veteran:  (1) submits evidence of a medical disability; (2) 
makes a claim for the highest possible rating for that 
disability; and (3) submits evidence of unemployability); 
Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding 
that an inferred claim for a TDIU is raised as part of an 
increased-rating claim only when the Roberson requirements 
are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), 
the Court held it was inappropriate to have treated the 
Veteran's request for a TDIU as different from his claim for 
a higher initial rating for his underlying disability, which 
in that case was posttraumatic stress disorder (PTSD).  
Citing Rice, the Mayhue Court reasoned that a request for a 
TDIU is not a separate claim for benefits, rather, an 
attempt to obtain an appropriate rating for a disability or 
disabilities.  Thus, the Court explained, the Board should 
have considered evidence of unemployability as far back as 
the date of the underlying claim.  But there must be cogent 
evidence of unemployability in the record.   See Rice, 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Thus, under Rice and this line of precedent cases, the Board 
has authority to assume jurisdiction over this derivative 
TDIU claim inasmuch as it is at least partly predicated on 
the service-connected disabilities for which the Veteran is 
requesting higher ratings in this appeal.  Since, however, 
this derivative TDIU claim has not been initially considered 
by the RO at the AOJ and the Veteran has numerous other 
service-connected disabilities, as well, which also factor 
into whether he is entitled to a TDIU, this derivative claim 
requires further development before being decided.  Thus, 
the Board is remanding this claim to the RO via the AMC.  
VA's Office of General Counsel has indicated that remanding 
the derivative TDIU claim in this circumstance does not 
preclude the Board from going ahead and deciding the claims 
for higher ratings for the disabilities partly forming the 
basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 
1996) and VAOGCPREC 12-2001 (July 6, 2001).




FINDINGS OF FACT

1.  The Veteran's GERD manifests as dysphagia, pain, 
regurgitation, vomiting, and nausea, and causes considerable 
impairment of his health.

2.  His epididymalgia, testalgia, and prostatitis manifests 
as testicular pain, voiding dysfunction, and erectile 
dysfunction (ED).  However, the ED is already separately 
rated.

3.  His voiding dysfunction manifests as obstructed voiding 
and urinary frequency, but predominantly as urinary 
frequency.
 

CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent initial 
rating for the GERD, though no greater rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code (DC) 7346 (2012).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the epididymalgia, testalgia, and 
prostatitis under DC 7525.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7525 (2012).

3.  But the criteria are met for a separate 10 percent 
rating for the prostatitis under DC 7527 from July 1, 2009 
to April 15, 2013, and for a higher 20 percent rating from 
April 16, 2013 onwards.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, DC 7527 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of the evidence 
(1) that is necessary to substantiate the claim; (2) that VA 
will obtain and assist him in obtaining; and, (3) that he is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, 
this notice should be provided prior to an initial decision 
on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  If, however, for whatever reason it was 
not, or the notice provided was inadequate or incomplete, 
the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of 
the case (SOC) or supplemental SOC (SSOC), is sufficient to 
"cure" the timing defect in the provision of this notice.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See also 38 U.S.C. § 
5103(a) (West 2002 & Supp. 2011).  So compliance with the 
first Quartuccio element requires notice of all five of 
these elements of the claim, including the "downstream" 
disability rating and effective date elements.  
See id., at 486.

But a VCAA notice error is not presumptively prejudicial, 
even when shown to have occurred, rather, must be judged on 
a case-by-case basis.  And as the pleading party attacking 
the agency's decision, the Veteran, not VA, bears this 
evidentiary burden of proof of not only establishing error, 
but, above and beyond that, showing how it is unduly 
prejudicial, meaning outcome determinative of his claim.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In cases where service connection has been granted and an 
initial disability rating and effective date assigned, 
notice under section 5103(a) is no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Thus, 
here, because service connection for GERD and epididymitis, 
testalgia, and prostatitis was granted, VA's notice 
obligation concerning these claims has been met.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the RO 
provided the Veteran with the notice required under the VCAA 
and under Dingess in letters mailed on May 16, 2005, and 
March 20, 2006.

But according to the holding in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), and this line of precedent cases, 
instead of issuing an additional VCAA notice letter in this 
situation concerning the "downstream" issue of the initial 
rating assigned for the disability, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue an SOC if the 
disagreement is not resolved.  And this has been done; the 
Veteran has received an SOC and two SSOCs discussing the 
downstream disability rating element of his claims, citing 
the applicable statutes and regulations and discussing why 
higher initial ratings were not assigned.  See Dunlap, 21 
Vet. App. at 119 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).

VA also has a duty to assist him in fully developing these 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2012).  This duty includes assisting him in 
obtaining evidence that might tend to support these claims, 
such as his service treatment records (STRs) and other 
pertinent treatment records, VA and private, as well as 
providing him an examination or obtaining a medical opinion 
when needed to make a decision on the claims.  See id.

This duty to assist has been satisfied.  His STRs and post-
service medical records have been obtained and associated 
with the claims folder for consideration, and he has not 
alleged that any other outstanding records are needed to 
decide his claims.  He also has been afforded two VA 
gastrointestinal examinations in May 2005 and April 2013, 
and three VA genitourinary examinations May 2005, July 2009, 
and April 2013.  As well, an independent medical opinion 
regarding his genitourinary symptoms and whether any of them 
could be specifically traced to a particular disability was 
also obtained in June 2013.  These medical reports, 
especially when considered collectively, provide the 
information needed to properly rate his disabilities, so are 
adequate for adjudicating his claims.

Thus, as there is no indication or allegation that any other 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A (West 
2002).

The Veteran testified at a hearing at the RO in November 
2009 before a local DRO.  In Bryant v. Shinseki, 23 Vet. 
App. 488 (2010), the Court held that a hearing officer, 
pursuant to 38 C.F.R. § 3.103(c)(2), has two duties.  The 
first is to explain fully the issues still outstanding that 
are relevant and material to substantiating the claim by 
explicitly identifying them for the claimant.  Id., at 496.  
Second, the hearing officer must suggest that a claimant 
submit evidence on an issue material to substantiating the 
claim when such evidence is missing from the record or when 
the testimony at the hearing raises an issue for which there 
is no evidence in the record.  Id., at 496-97.

Here, the parties agreed that the issues were the extent of 
the Veteran's symptoms due to his GERD and epididymalgia, 
testalgia, and prostatitis, including in terms of their 
frequency and severity, and whether considering this they 
were sufficient to accord higher disability ratings.  The 
hearing also covered whether two different disabilities 
should have been service connected, but those issues are not 
presently before the Board.  During the hearing, there was 
no confusion that the Veteran needed to present evidence of 
an increase in symptomatology, as that comprised the bulk of 
his testimony.  He did not raise any new issues pertaining 
to these claims during the hearing.  The presiding DRO did 
not suggest additional evidence, however, since the hearing 
both the RO/AMC and the Board obtained medical opinions 
addressing the severity of the Veteran's disabilities.  See 
Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that 
the hearing officer's two-fold duty to inform the Veteran of 
the outstanding issues relevant and material to the claims 
and to suggest the submission of evidence when such evidence 
is missing or has been overlooked have been satisfied.  See 
id. at 496-97.

The Veteran has not alleged that there were any deficiencies 
in the DRO hearing related to the hearing officer's duties 
under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-
98.  Moreover, even assuming there was such a deficiency, 
the Board finds that it did not prejudice the Veteran's 
claims.  In Bryant, the Court held that, although the 
hearing officer did not explicitly lay out the material 
issues of medical nexus and current disability (keeping in 
mind that the claim in that case was for service connection 
rather than, as here, for higher ratings for disabilities 
already determined to be service connected), the purpose of 
38 C.F.R. § 3.103(c)(2) had been fulfilled because the 
record reflected that these issues were developed by VA, and 
there was no indication the appellant had any additional 
information to submit.  Bryant, 23 Vet. App. at 498-99.  In 
this case, given the development of the Veteran's claims 
that has occurred, the Board finds that any deficiency in 
the DRO hearing was non-prejudicial.  See id.  Moreover, as 
already explained, the Board does not find any deficiency in 
the hearing officer's duties under Bryant, and none has been 
alleged.  Consider, as well, that the Board also is 
remanding the issue of whether the Veteran is entitled to a 
TDIU due to his service-connected disabilities for further 
development, so is not denying this additional component of 
his claims.  He also, as mentioned, has evidenced his 
personal knowledge of the type of evidence and information 
needed to substantiate his claims, indeed, as evidenced by 
the supporting medical evidence he has submitted throughout 
the pendency of these claims.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate a claim).




Increased Ratings

Since the Veteran's claims for increased disability ratings 
for his GERD and epididymalgia, testalgia, and prostatitis, 
arise from his disagreement with the initial ratings 
assigned after service connection was granted, the Board 
finds that some discussion of the Fenderson case is 
warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999), the Court noted the distinction between a new claim 
for an increased evaluation of a service-connected 
disability and a case in which the Veteran expressed 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question had just been 
service connected.  In the former situation, the Court held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance.  In 
the Fenderson scenario, however, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  
Regardless, the Court also has extended this practice even 
to increased-rating claims that do not involve initial 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  

In deciding what rating is appropriate, consideration must 
be given to the history of the disability and all 
potentially applicable DCs.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  



When a question arises as to which of two ratings applies 
under a particular DC, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt material to the 
determination is resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  This would result in pyramiding, which is 
contrary to the provisions of 38 C.F.R. § 4.14.  However, if 
a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different DCs.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular DC is "completely dependent 
on the facts of a particular case."  Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One DC may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, diagnosis, and demonstrated symptomatology.  
Any change in DC by a VA adjudicator must be specifically 
explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Hyphenated DCs may be used.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the DC number will be 
"built-up" by using the first two digits of that part of the 
Rating Schedule that most closely identifies the part, or 
system, of the body involved and adding "99" for the 
unlisted condition.  See 38 C.F.R. § 4.27 (2012). 



The Veteran's lay statements and testimony are considered 
competent evidence when describing his symptoms of disease 
or disability that are non-medical in nature.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  But his lay statements and 
testimony regarding the severity of his symptoms must be 
viewed in conjunction with the objective medical evidence of 
record and the pertinent rating criteria.  And the ultimate 
probative value of his lay testimony and statements is 
determined not just by his competency, but also his 
credibility to the extent his statements and testimony 
concerning this is consistent with this other evidence.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) (Competency is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, whereas credibility is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, 38 C.F.R. § 3.159(a)(2).

GERD

The Veteran's GERD has been rated as 10-percent disabling 
effectively since January 13, 2006, under 38 C.F.R. § 4.114, 
DC 7346, which concerns hiatal hernia. 

Under DC 7346, a 10 percent rating is warranted when there 
are two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, causing considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346. 

Turning to the evidence, during his May 2005 VA examination, 
prior to his separation from service, it was noted the 
Veteran had experienced GERD symptoms since 2001, for which 
he had undergone a laparoscopic Nissen fundoplication in 
January 2004.  Prior to the surgery, he had daily symptoms.  
After, he had almost total relief of symptoms for about nine 
months.  When his symptoms returned, he was given an 
esophagogastroduodenoscopy (EGD), which revealed 
esophagitis.  He said he was told the Nissen was still 
intact.  Since his symptoms had returned, Nexium and 
ranitidine had been prescribed.  He also had had to raise 
the head of his bed and put himself on dietary restriction.  
Despite his lifestyle changes and medication regimen, he had 
breakthrough symptoms four or five times a week.  But he 
denied dysphagia, regurgitation, abdominal pain, nausea or 
vomiting, and his weight was stable.

In August 2005, the Veteran was briefly hospitalized due to 
increased epigastric pain during the preceding week.  He 
complained of nausea and vomiting and said he was unable to 
keep food down.  He was given an emergency upper 
gastrointestinal (UGI) series of tests.  The test results 
showed an unremarkable esophagus.  There was unobstructed 
flow through the gastroesophageal junction.  He was 
diagnosed with severe acid reflux and was instructed to 
follow up on that diagnosis for additional treatment.  His 
health did not trigger medical board proceedings.

The Veteran's military service ended in January 2006.

In an April 2006 statement, the Veteran discussed the 
severity of his symptoms that had led to the three-day 
hospitalization in August 2005.  He was unable to sleep and 
having near-constant regurgitation.  His esophagus was 
painful, he had dysphagia, and was vomiting.  He said that, 
after hospitalization until the time of his statement, he 
had continued to experience daily dysphagia, regurgitation, 
and chest pain.  He also said that he took multiple 
medications (prescription Prilosec, cimetidine, rantidine) 
on a daily basis to help control the severity of his 
symptoms.  He indicated his bed was raised at the head, and 
that he followed a strict diet, which also helped with his 
symptoms.

In May 2007, the Veteran had some epigastric and mid-
epigastric pain.  It was noted he was having GERD symptoms 
despite taking proton pump inhibitors (PPIs).

In August 2007 he complained of epigastric distress and 
diarrhea, but denied nausea, vomiting, and fever.  He 
underwent another EGD.  His esophagus appeared normal, and 
he was advised to continue with a low-fat diet and 
prescribed Nexium and Zantac.  He weighed 210 pounds.

In April 2008, it was noted the Veteran's GERD was 
controlled with a PPI, which did not seem to aggravate his 
symptoms.  He was having loose stools and treating with 
Metamucil.  

In January 2009, he weighed 235 pounds, and his body mass 
index (BMI) was 30.2.  He inquired about joining VA's MOVE 
program, a diet and fitness regimen.

During his November 2009 DRO hearing, the Veteran testified 
that he was a Corpsman and resultantly has some knowledge 
and training pertaining to medicine.  His DD Form 214 
confirms that his primary military occupational specialty 
(MOS) was field medical service technician.

During the hearing, he said he had pyrosis and dysphagia 
frequently and was regurgitating several times a night, 
exacerbating the dysphagia.  He said substernal pain woke 
him up every night.  He said his weight had gone back and 
forth about 15 pounds, and that he lost the weight when his 
symptoms were bad.  He said that his GERD affected his 
ability to work, because his job required travel.  His GERD 
symptoms make it difficult to drive long distances and hard 
for him to sleep in a bed that he cannot raise off the floor 
at the head.  He also said, generally, his symptoms wake him 
about twice a night, so he loses sleep and is not his best 
in the morning.



In a July 2010 statement, the Veteran said that he has 
consistent pain and burning above, at, and below his 
sternum.  He said that he regurgitated after being seated 
for a long time, and while sleeping.  He had dysphagia.  He 
was on medication, which he took multiple times daily, and 
had the head of his bed lifted about 8 inches off the floor.

In August 2010 it was noted the Veteran had gained about ten 
pounds.

In March 2011 he weighed 233 pounds.

In May 2011, the Veteran had epigastric pain on palpation.  
He said he was having dysphagia, nausea, vomiting, and 
diarrhea.  He was referred to the VA gastroenterology clinic 
due to a reoccurrence of his GERD symptoms.  He said they 
had become worse during the preceding two years.  He treated 
himself with prescription Omeprazole twice a day and over-
the-counter Tagamet and Rolaids.  

In December 2011 it was noted his GERD was poorly 
controlled, and it was recommended he have another EGD.  It 
was also noted his weight had not increased or decreased by 
10 percent or more in the preceding six months.  He weighed 
229 pounds.

In February 2013, it was again noted that his weight had not 
increased or decreased by 10 percent or more in the 
preceding six months.  He still had not had the EGD, and he 
indicated he wanted to avoid surgery if possible.  He 
weighed 240 pounds.

During his April 2013 VA examination, the Veteran was 
diagnosed with GERD.  He complained of heartburn, 
regurgitation, and reflux with epigastric discomfort 
occurring on a daily basis.  He takes over-the-counter 
Rolaids and prescription Prevacid on a daily basis, 
otherwise he will experience symptoms.  He reported 
occasional nausea and vomiting, which he said occurred about 
monthly.  He also reported occasional difficulty swallowing, 
but indicates he chews his food well and drinks more to 
prevent that.  He has blood in his stool about every other 
bowel movement.  He estimates that he has experienced these 
symptoms for the last ten to twelve years, but also reported 
that his weight had been steady.  He did not report problems 
with aspiration.  He did not report any periods of complete 
incapacity.  He does not have a history of hematemesis and 
demonstrated no evidence of anemia, malnourishment, or 
malnutrition.  He reported missing no work due to his GERD 
in the six months prior to his unemployment, and the VA 
examiner opined that the Veteran's GERD would not affect his 
ability to work.  The VA examiner indicated the symptoms 
consisted of pyrosis, reflux, regurgitation, and mild 
nausea.  He did not think the Veteran had persistently 
recurrent epigastric distress.

In a July 2013 statement, the Veteran asserted that he has 
daily nausea, melena, heartburn, constant reflux, 
regurgitation, pain, and dysphagia.  He said he vomits 
often.  He wakes up at least twice a night.  His weight 
swings back and forth by about 15 pounds; he said that he 
loses weight when his symptoms are bad and then gains it 
back when they have subsided.

As already explained, laypeople are generally competent to 
attest to symptoms that are non-medical in nature, such as 
having epigastric pain.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Here, in addition, the Veteran has been shown to 
have some medical training, as he was a field medical 
service technician while in the military.  Thus, the Board 
finds him competent to describe his symptoms.  And although 
there is some divergence in the degree of severity of his 
symptoms when comparing his personal statements with the 
medical evidence, he for the most part has been consistent 
in his statements.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(when determining whether lay evidence is satisfactory, the 
Board may consider its consistency with other evidence 
submitted on behalf of the Veteran).  The bulk of his 
symptoms are not necessarily verifiable even by objective 
testing, and the narratives of his symptoms in the medical 
records are second-hand accounts, in that they are recorded 
by the evaluating physician.  Therefore, it is likely, 
especially given the consistency among his statements, that 
his evaluating physicians did not always record all symptoms 
or their severity.  The Board finds any disparity in the 
description of his symptoms to be relatively minor, and 
finds his lay testimony concerning them credible.  As 
competent and credible, his lay statements therefore are 
ultimately probative.

Applying the rating criteria to the facts of this case, and 
in resolving all reasonable doubt in favor of the Veteran, 
the Board finds that the evidence supports increasing the 
rating for his GERD to the next higher level of 30 percent.  
See 38 C.F.R. §§ 4.3, 4.7.  

He clearly has met the requirements for a 10 percent rating 
in that he has always shown at least two of the symptoms 
that are required for a 30 percent rating.  The records of 
his August 2005 hospitalization do not contain extensive 
detail, however, he submitted a statement in April 2006 
summarizing the symptoms he was having prior to that 
hospitalization, and up to the date of his statement.  He 
said that his epigastric pain had increased for a week, and 
that he was nauseated and vomiting and could not hold food 
down.  His symptoms were severe enough to warrant 
hospitalization.  Two years later, he had to have an EGD, 
and his doctors are now recommending that he have yet 
another.  He has been prescribed medication that he must 
take several times every day to control his symptoms since 
the August 2005 hospitalization, and he also has had to make 
changes in his life, such as raising the head of his bed 
while sleeping and avoiding certain foods and drinks.  He 
has complained of frequent dysphagia, pain, regurgitation, 
and vomiting or nausea consistently throughout the pendency 
of his claim.  In short, his symptoms significantly rise 
above the level of 10-percent disabling, and in resolving 
all reasonable doubt in his favor find they cause 
considerable impairment of his health.  Quite simply, this 
is a condition affecting him each and every day, and his 
symptoms more closely approximate the level of 30 percent.  

The Board also has considered whether his symptoms warranted 
an even higher 60 percent rating, but find they do not.  His 
health is not severely impaired by his GERD.  He reported 
missing no work in the last six months of his employment, 
and the VA examiners did not think that his GERD would 
affect his ability to find employment.  Although he reported 
that his weight fluctuated by about 15 pounds, he did not 
report weight loss until 2009, at which time he weighed 235 
pounds.  He weighed 240 pounds in 2013.  However, even if he 
had lost 15 pounds, that is less than 10 percent of the 
original weight of 235 pounds.  Under the regulation, a 
material weight loss is required for a 60 percent disability 
rating; his alleged weight loss does not rise to the level 
of even minor weight loss.  See 38 C.F.R. § 4.112 (minor 
weight loss means a weight loss of 10 to 20 percent of the 
individual's baseline weight).  He also has not been shown 
to have anemia or hematemesis.  Finally, he has testified 
that his symptoms admittedly will ebb and flow in severity, 
and that he experiences periods of time when they have eased 
such that he is able to eat without as much distress, which 
in turn has resulted in him gaining back any weight that he 
had lost.

Accordingly, the Board finds that he entitled to a higher 30 
percent disability rating for his GERD on a schedular basis, 
but no greater rating.  While the Board does not have the 
authority to grant an extra-schedular rating in the first 
instance, it does have the authority to decide whether a 
claim should be referred to VA's Director of the 
Compensation and Pension Service for special consideration 
when the issue either is raised by the claimant or 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extra-schedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008), citing 38 C.F.R. § 3.321(b)(1).

In this case, the rating criteria for the Veteran's GERD 
reasonably describe and contemplate the extent and severity 
of this disability, including his specific symptoms 
involving dysphagia, pain, regurgitation, vomiting, and 
nausea.  In other words, he does not experience any symptoms 
or have any impairment not already encompassed in the 
applicable DC.  As his disability picture is contemplated by 
the Rating Schedule, the assigned schedular rating is, 
therefore, found to be adequate.  Consequently, referral for 
extra-schedular consideration is not required under 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

Epididymalgia, Testalgia, and Prostatitis

The Veteran's epididymalgia, testalgia, and prostatitis are 
rated together as one disability, by analogy, under DC 7599-
7525, meaning that the criteria under DC 7525 will be 
applied to his symptoms.  See 38 C.F.R. § 4.27 (explaining 
and setting forth the procedure for assigning hyphenated 
ratings).  Under DC 7525, which applies to epididymo-
orchitis, the symptoms are to be rated as a urinary tract 
infection under 38 C.F.R. § 4.115a.  See 38 C.F.R. § 4.115b, 
DC 7525 (2012).  

Section 4.115a of the Rating Schedule provides descriptions 
of various levels of disability in each of the symptom areas 
of renal or voiding dysfunctions, infections, or a 
combination of these.  Where DCs refer the decision maker to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
Since the areas of dysfunction do not cover all symptoms 
resulting from genitourinary disease, specific diagnoses may 
include a description of symptoms assigned to that 
diagnosis.  38 C.F.R. § 4.115a.

Under the criteria applicable to a urinary tract infection, 
a 10 percent rating is warranted when there is long-term 
drug therapy, one to two hospitalizations per year, and/or a 
requirement for intermittent intensive management.  A 30 
percent rating is warranted when there is recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  More severe 
symptoms are to be rated as renal dysfunction.  38 C.F.R. 
§ 4.115a.



Turning to the facts, during his May 2005 VA examination the 
Veteran was diagnosed with epididymalgia, testalgia, and 
prostatitis.  There was no evidence of a varicocele or 
hydrocele.  He complained of having epididymitis at least 
three or four times a year, and that his right testicle was 
painful, especially after having sex.  He also mentioned 
that a previous catheterization had caused irritation in his 
urinary tract.  His prostate was tender, and the examiner 
opined the pain in the testicle and epididymis probably was 
caused by the prostate, as the Veteran had mild prostatitis.

In an April 2006 statement, the Veteran explained that his 
testicles are frequently in severe pain.  Having sex, 
running, bending, or just standing around can cause pain, 
and he is restricted in most activities.

In August 2007, the Veteran was examined by a private 
urologist, Dr. S.L.B.  Her report noted he had about a ten-
year history of chronic right testicular and groin pain.  He 
has epididymitis a few times a year where he has a swollen 
scrotum.  He rarely takes antibiotics for this problem, and 
reported to his doctor that it usually cleared up on its 
own.  He denied having a history of dysuria or any other 
urinary problems.

In September 2007 the Veteran's groin pain, at its worst, 
rated 7 out of 10.  Dr. S.L.B. indicated the Veteran had 
been treated for epididymitis multiple times, but also that 
the discomfort often resolves spontaneously.

In March 2008, the Veteran indicated he was having 
intermittent problems with having to strain to urinate.

In April 2008, Dr. S.L.B. submitted a statement wherein she 
set forth the Veteran's history of groin pain due to 
testalgia, epididymalgia, and prostatitis.  She also said 
that radiologic studies have also revealed a small right 
hydrocele and a left varicocele.  She also indicated he has 
more recently developed ED and voiding dysfunction due to 
his urological conditions, although she did not specify 
which conditions were causing these newer problems.  She 
said that his groin pain has been ongoing for approximately 
the previous ten years, and she opined that it would 
continue, such that the Veteran would need to continue 
managing those symptoms with drug therapy, which included 
prescription narcotics and nonsteroidal anti-inflammatories.  
One of the Board's remand directives in December 2012 was to 
have this statement clarified.  Specifically, the Board 
wanted more information on which conditions were causing 
erectile and voiding dysfunction.  Clarification was not 
obtained, however, because the Veteran did not authorize VA 
to obtain records from this physician.  

In a March 2009 decision, the Veteran's ED was assigned a 
separate rating of 0 percent under DC 7599-7522, 
retroactively effective from March 26, 2008.  He also, as of 
that same date, has been receiving special monthly 
compensation (SMC) on account of loss of use of a creative 
organ under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a).

During his July 2009 VA examination for his ED, the Veteran 
complained of chronic right testicular pain.  He had 
constant mild aching discomfort that increased to a sharp 
pain with sudden movement or if his testicle was touched 
roughly.  When this happens, moderate to severe pain lasts 
for the rest of the day.  He said that he has some hesitancy 
and pain on urination, but no incontinence issues.  He had 
to get up twice a night to urinate.  His kidneys were 
functioning normally.  He takes Viagra to achieve an 
erection.

In a July 2010 statement the Veteran said that he has 
frequent voiding troubles.  He said that he cannot fully 
empty his bladder, and that he has a weak stream while 
urinating.  Afterwards, urine will dribble out onto his 
clothing.

During his April 2013 VA examination, the Veteran was 
diagnosed with chronic epididymitis, right-sided orchalgia, 
a right hydrocele, and a right varicocele.  During the 
examination, the VA examiner was unable to elicit any 
significant direct or indirect hernia in the right inguinal 
region.  The Veteran was not showing any symptoms of 
prostatitis.  Instead, the examiner said the Veteran was 
describing ongoing issues of right-sided orchalgia.  The 
pain from the right-sided orchalgia radiates to the inguinal 
region.  The Veteran also had right testicular pain and 
tenderness.  He reported flare-ups, which can be caused by 
sexual activity.  He has some degree of ED but prescribed 
Viagra allows him to achieve an erection.  He does not have 
significant pain on urination or ejaculation.  Testicular 
pain does not incapacitate him.  He has taken various 
medications to treat the pain over the years, including 
hydrocodone, Celebrex, Lyrica, and over-the-counter anti-
inflammatories, and he has also used ice.

The examiner indicated the Veteran's epididymitis is 
chronic, always causing discomfort, which flares two to 
three times a year, lasting for about ten days to two weeks 
in duration.  Flares can also be caused by overexertion, 
getting bumped into, or having his testicles manipulated.  
He continuously treats himself with both prescribed and 
over-the-counter medications, as well as ice, rest, and 
wearing more supporting underwear.  The right testicular 
region swells occasionally.  He denied blood in the urine or 
having a history of urinary tract infections.  

He has some mild voiding dysfunction, including hesitancy 
and straining, but these symptoms are mild and intermittent.  
He occasionally has some postvoid dribbling or mild urinary 
leakage, which has been present for five or six years.  He 
does not wear any type of protective garment.  He does feel 
urgency and has to urinate at least once an hour, which has 
been present for about ten years.  He has nocturia about 
three or four times a night.  

The VA examiner opined that these symptoms - pain and 
voiding dysfunction - are caused by the Veteran's service-
connected disabilities, along with the hydrocele and 
varicocele.  All of these conditions are inextricably 
intertwined, and it would not be possible to quantify the 
amount each condition contributes to his symptomatology.  
This examiner also said the Veteran's conditions and 
symptoms have been persistent, but lightly and gradually 
worsening over time.  He did not think that the Veteran's 
documented inguinal hernia, which he could not detect, 
was contributing to his pain.  He also did not think the 
Veteran's conditions affected his ability to work.



A June 2013 independent medical opinion agreed that the 
Veteran's urological symptoms are not from his service-
connected low back disability, and that his urological 
disabilities should be considered in aggregate.  That is, it 
would not be possible to quantify the contribution of each 
diagnosis to his disability, and so all of the symptoms are 
considered attributable to the service connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
disability from a non-service-connected condition, then the 
symptoms are attributed to the service-connected disability 
because this doubt must be resolved in the Veteran's favor 
under 38 C.F.R. §§ 3.102 and 4.3).

As above, the Board finds the Veteran's written and oral 
testimony regarding his symptoms probative, that is, both 
competent and credible.  And although the Board does not 
find that a rating higher than 10 percent is warranted under 
DC 7525, a separate rating (so additional compensation 
nonetheless) is being assigned instead under DC 7527 to 
address his voiding dysfunction.

Under DC 7525, which is rated as a urinary tract infection, 
a higher 30 percent rating requires recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring 
continuous intensive management.  The evidence does not show 
the Veteran having any genito-urological infection requiring 
drainage or hospitalization.  His symptoms also have not 
required intensive management.  Indeed, although he has been 
prescribed medication to control his symptoms on a long-term 
basis (which warrants his current 10 percent rating), the 
evidence shows he has epididymitis only three or four times 
a year and that it frequently clears up on its own, so 
spontaneously.  He does not take antibiotics.  His 
testicular pain does not incapacitate him.  This code, 
however, does not address his voiding symptoms.

The April 2013 VA examiner and the June 2013 independent 
medical examiner both indicated that the Veteran's 
urological symptoms are impossible to separate as 
originating from either his service- or non-service-
connected disabilities, thus the symptoms are considered as 
having come from the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998).  He has voiding 
symptoms.  


These symptoms are not addressed by DC 7525, but he is 
service connected for prostatitis, which would be rated 
under DC 7527.  This code applies to prostate gland 
injuries, infections, hypertrophy, and postoperative 
residuals.  Under DC 7527, symptoms are rated as voiding 
dysfunction or urinary tract infection, whichever symptoms 
are predominant.  Id.  As discussed above, the evidence 
does not warrant a rating higher than 10 percent for urinary 
tract infection.

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding based on the nature of the 
disability in question.  38 C.F.R. § 4.115a.  The Veteran 
has problems with both frequency and obstructed voiding, 
although the evidence shows his frequency symptoms are the 
more predominant.

With regards to urinary frequency, a 10 percent rating is 
assigned for a daytime voiding interval of between two and 
three hours, or; awakening to void two times per night. A 20 
percent rating is warranted for a daytime voiding interval 
of between one and two hours, or; awakening to void three to 
four times per night.  Where there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night, a maximum 40 percent rating is 
warranted.  Id.

The evidence shows he has had to get up to urinate at least 
twice a night since July 2009, which has increased to four 
times a night since April 2013.

With regards to obstructed voiding, a 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every two to three months.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Id.



Unfortunately, the Veteran's obstructed voiding has not been 
objectively tested, and there are no medical records in the 
file containing information that would be required to 
determine whether a 10 percent rating is warranted for 
obstructed voiding since he was service connected for 
prostatitis.  He has not been shown to have ever been 
catheterized during the pendency of his claim, although a 
reference was made to a catheterization during active duty, 
so a 30 percent rating would not be warranted.  Further, 
even if his obstructed voiding was to be tested, these 
contemporaneous tests in all likelihood would not provide 
information on the severity of this condition in years past, 
since January 2006.  But see Chotta v. Peake, 22 Vet. App. 
80, 86 (2008) (discussing situations when it might be 
necessary to obtain a "retrospective" medical opinion).  
Therefore, at least in the circumstances presented, rating 
his urinary frequency would provide him the most optimal 
outcome at this time.

Thus, the Board finds he entitled to a separate rating for 
his prostatitis under DC 7527, of 10 percent from July 2009 
to April 2013, and of 20 percent from April 2013 to the 
present, because of his urinary frequency.  Awarding a 
separate rating for this symptom is not pyramiding, which is 
prohibited by 38 C.F.R. § 4.14, as his urinary frequency is 
not addressed under DC 7525.  He is rated at 10 percent 
under that code because he has been on long-term drug 
therapy.  The drugs that he takes do not address his 
frequency, rather, his pain.  Thus, he was not being 
compensated for that symptom before while the disabilities 
were rated under a single DC.

As also discussed, the Board does not have the authority to 
grant an extra-schedular rating in the first instance, but 
does have the authority to decide whether a claim should be 
referred to VA's Director of the Compensation and Pension 
Service for special consideration when the issue either is 
raised by the claimant or reasonably raised by the evidence 
of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).



The threshold factor for extra-schedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008), citing 38 C.F.R. § 3.321(b)(1).

Here, the rating criteria for the Veteran's epididymalgia, 
testalgia, and prostatitis reasonably describe and 
contemplate the extent and severity of this disability, 
including his specific symptoms involving testicular and 
epididymis pain.  He also has urinary frequency symptoms, 
which are being addressed in this decision in the assigning 
of the additional rating.  As his disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
ratings are, therefore, found to be adequate.  Consequently, 
referral for extra-schedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent schedular rating for the GERD is 
granted, subject to the statutes and regulations governing 
the payment of VA compensation.

Entitlement to an initial rating higher than 10 percent for 
the epididymalgia, testalgia, and prostatitis (claimed as 
genital pain due to a hydrocele, varicocele, and 
epididymitis) is denied.

However, a separate rating for the prostatitis under DC 7527 
is granted, specifically, a 10 percent rating from July 1, 
2009 to April 15, 2013, and a 20 percent rating since April 
16, 2013, because of urinary frequency, subject to the 
statutes and regulations governing the payment of VA 
compensation.


REMAND

Further development is necessary prior to adjudicating the 
Veteran's inferred claim for a TDIU.  He has been unemployed 
since October 2012.  He has asserted that his GERD has 
affected his ability to work, as it prevents him from 
sleeping well and makes traveling difficult.  The April 2013 
VA examiner did not believe the GERD affected employability.  
But in March 2013, so the preceding month, the Veteran's VA 
physician had indicated that the Veteran's low back 
disability and depression significantly affected his ability 
to work in his previous job, but did not comment on 
employability in general.  As service connection is 
additionally in effect for DDD of the lumbar spine, 
depression, degenerative joint disease (DJD), i.e., 
arthritis, of the shoulders, tinnitus, traumatic arthritis 
of the right wrist, patellofemoral pain syndrome of the 
knees, and ED, that is, aside from the GERD, epididymalgia, 
testalgia, and prostatitis, a medical opinion is needed 
concerning whether these disabilities in combination 
preclude the Veteran from re-entering the workforce and 
obtaining employment that could be considered substantially 
gainful versus just marginal in comparison.

Additionally, the record does not contain VCAA notice with 
respect to establishing entitlement to a TDIU.  So he also 
needs to be provided this requisite notice.

Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

1.  Send the Veteran a VCAA notice letter 
apprising him of the type of evidence and 
information needed to substantiate his 
derivative TDIU claim, including apprising 
him of his and VA's respective 
responsibilities in obtaining this 
supporting evidence.

2.  Ask him whether he has received any 
additional (more recent) evaluation or 
treatment for his service-connected 
disabilities.  If he has, and the records 
are not already in the file, then obtain 
them with his cooperation, including all 
records of evaluation or treatment he has 
received from VA for these service-
connected disabilities since March 2013.

If attempts to obtain any additionally 
identified records are unsuccessful, and 
it is determined that further attempts to 
obtain them would be futile, then make an 
express declaration to this effect and 
notify him of this in accordance with 38 
C.F.R. § 3.159(c) and (e).

3.  Upon receipt of all additional 
records, schedule a VA compensation 
examination to assess the severity of the 
Veteran's service-connected disabilities, 
but especially to determine their impact, 
either individually or in combination, on 
his employability.  All appropriate 
diagnostic testing, including testing for 
obstructed voiding, and evaluation needed 
to make these determinations should be 
performed, and all clinical findings 
reported in detail.

The examiner is asked to assess the 
severity of all of the Veteran's service-
connected disabilities (DDD of the lumbar 
spine, depression, DJD of the shoulders, 
tinnitus, GERD, epididymalgia, testalgia, 
prostatitis, traumatic arthritis of the 
right wrist, patellofemoral pain syndrome 
of the knees, and ED) and their effect on 
his ability to obtain and maintain 
substantially gainful employment versus 
what would be considered marginal 
employment in comparison, given his level 
of education, prior work experience and 
training, but not taking into account his 
age or any non-service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19.

If it is determined he is indeed incapable 
of obtaining or retaining substantially 
gainful employment because of the severity 
of these service-connected disabilities, 
then the examiner is additionally asked to 
indicate the approximate date of onset of 
this total occupational impairment.  
In doing so, the examiner is asked to 
reconcile any opinion with all evidence of 
record.

It is imperative the examiner discuss the 
rationale of the opinion in response to 
this question, whether favorable or 
unfavorable, if necessary citing to 
specific evidence in the file.

4.  Then adjudicate this claim of 
entitlement to a TDIU.  If denied, send 
the Veteran and his representative an SSOC 
and give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


